Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 1 of 9
         Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 2 of 9


in Manhattan. Ans. ¶¶ 9–10, ECF No. 38. Defendants contend that Yuan worked with them

from April 1, 2017, until after July 2018. 56.1 ¶¶ 2, 23, ECF No. 106-1. But, Chen also testified

that she hired Yuan in August 2016. Chen Tr. at 12:19–13:3, ECF No. 116-5. According to

Yuan, he was hired in August 2016. Yuan Aff. ¶ 4, ECF No. 116-2. He claims that he worked at

the salons between August 1, 2016, and August 31, 2017, and again between April 20, 2018, and

October 31, 2018. Id.

         When Yuan began working at the salons, he was inexperienced. Chen Tr. at 14:3–17; see

Yuan Tr. at 42:5–9, ECF No. 112-3. While there, he sometimes purchased goods for salon

customers out of pocket. 56.1 ¶ 13; Yuan Tr. at 118:3–119:9. In July 2018, Yuan was promoted

to hair stylist. 56.1 ¶ 23.

         The parties dispute the nature of Yuan’s styling of dreadlocks. Defendants argue that

Yuan had specialized skills in locking hair, and that he regularly scheduled his own clients for

dreadlocks. 56.1 ¶¶ 4, 8. Yuan contends that he is interested in styling dreadlocks and that this

is a hobby of his. 56.1 ¶¶ 4, 8. He likens his interest in dreadlocks to any other interest, like

playing guitar. Yuan Tr. at 63:25–64:10. Yuan states that when he did dreadlock hair, he did

this in his personal studio and almost never performed the service in Defendants’ salons. 56.1

¶ 4; Yuan Tr. at 66:8–17, 100:11–18.

                                            ANALYSIS

    I.      Standard of Review

         Summary judgment is appropriate when the record shows that there is no genuine dispute

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Celotex Corp. v.



                                                  2
          Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 3 of 9


Catrett, 477 U.S. 317, 322–23 (1986). A genuine dispute exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

The moving party initially bears the burden of informing the Court of the absence of a genuine

dispute of material fact by citing particular evidence in the record. Fed. R. Civ. P. 56(c)(1);

Celotex, 477 U.S. at 323–24; Koch v. Town of Brattleboro, 287 F.3d 162, 165 (2d Cir. 2002). If

the nonmoving party has the ultimate burden of proof on specific issues at trial, the movant may

also satisfy its own summary judgment burden by demonstrating that the adverse party cannot

produce admissible evidence to support an issue of fact. Celotex, 477 U.S. at 322–23; PepsiCo,

Inc. v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002) (per curiam). If the moving party meets

its initial burden, the burden then shifts to the opposing party to establish a genuine dispute of

material fact. Beard v. Banks, 548 U.S. 521, 529 (2006); PepsiCo, 315 F.3d at 105. “Although a

party opposing summary judgment need not prove its evidence in a form admissible at trial or

under the evidentiary standards which will be required, it must show facts sufficient to enable a

reasonable mind to conclude that a material dispute of fact exists.” Healy v. Chelsea Resources,

Ltd., 736 F. Supp. 488, 491–92 (S.D.N.Y. 1990) (citation omitted). In deciding the motion, the

Court views the record in the light most favorable to the nonmoving party. Koch, 287 F.3d at

165.

    II.      Application 3

             A. FLSA

          The FLSA defines “employer” as “any person acting directly or indirectly in the interest

of an employer in relation to an employee,” 29 U.S.C. § 203(d), and permits “an individual


3
  Plaintiffs object to Defendants’ motion because they “failed to submit a separate Rule 56.1 statement.” Pl. Mem.
at 5, ECF No. 117. On May 29, 2020, Defendants filed a letter motion requesting leave to move for summary
judgment. ECF No. 101. On June 15, 2020, the Court denied their application because they failed to submit a 56.1
                                                         3
       Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 4 of 9


within a company that . . . employs a worker [to be held] personally liable for damages as that

worker’s ‘employer,’” in certain circumstances, Irizarry v. Catsimatidis, 722 F.3d 99, 105 (2d

Cir. 2013), cert denied, 572 U.S. 1002 (2014). To be held liable as an employer under FLSA,

“an individual defendant must possess control over a company’s actual ‘operations’ in a manner

that relates to a plaintiff’s employment.” Id. at 109. To determine whether an individual is an

employee, the Court applies the “economic reality” test. Id. at 111. This inquiry requires the

Court to assess the totality of the circumstances and consider “whether the alleged employer

(1) had the power to hire and fire the employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.” Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir.

1999) (citation and internal quotation marks omitted).

        In determining whether someone is an employee, versus an independent contractor,

courts also consider the worker’s level of investment in building personal relationships with his

clients. Saleem v. Corp. Transportation Grp., Ltd., 854 F.3d 131, 143 (2d Cir. 2017) (finding

that drivers were independent contractors when they “made investments to build [client]

relationships,” advertised for their services independently, and served repeat personal clients). A

worker may be considered an independent contractor if he has the ability to seek work from other

employers, while continuing his relationship with the defendant-employer. Velu v. Velocity Exp.,

Inc., 666 F. Supp. 2d 300, 307 (E.D.N.Y. 2009). “[T]he degree of skill and independent

initiative required to perform the work” also factors into the analysis. Hart v. Rick’s Cabaret


statement that adhered to this Court’s individual practices, and ordered Defendants to renew their application by
June 19, 2020. ECF No. 105. Defendants timely renewed their application, and attached a Rule 56.1 statement
containing Plaintiffs’ responses. ECF No. 106. Therefore, the Court will not deny Defendants’ motion on this basis.
See Antwi v. Health & Human Sys. (Ctrs.) F.E.G.S., No. 13 Civ. 835 2014 WL 4548619, at *4 (S.D.N.Y. Sept. 15,
2014).

                                                        4
       Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 5 of 9


Int’l, Inc., 967 F. Supp. 2d 901, 912 (S.D.N.Y. 2013) (quoting Brock v. Superior Care, Inc., 840

F.2d 1054, 1058–59 (2d Cir. 1988)).

        Together, these factors do not “comprise a rigid rule for the identification of an FLSA

employer,” but rather “provide a nonexclusive and overlapping set of factors to ensure that the

economic realities test mandated by the Supreme Court is sufficiently comprehensive and

flexible to give proper effect to the broad language of the FLSA.” Irizarry, 722 F.3d at

105 (citations and internal quotation marks omitted).

        Defendants argue that Yuan was an independent contractor for several reasons. First,

Defendants point to a document stating that Yuan is an independent contractor who set his own

service rate and managed his own appointment schedule. Def. Mem. at 9, 4 ECF No. 111; ECF

No. 112-1. Despite purportedly executing this agreement in 2017, over a year before Yuan

brought suit, the agreement refers to him as “[t]he plaintiff.” ECF No. 112-1. Yuan denies

signing the document or entering in the agreement. 56.1 ¶ 2. Defendants do not dispute that

Yuan never signed the agreement. Def. Mem. at 9. Even if the document were in admissible

form, Zhu Decl. ¶ 3, ECF No. 112; Fed. R. Evid. 1002–1003, Defendants’ characterization of

Yuan as an independent contractor in a contract is not dispositive. See Ansoumana v. Gristede’s

Operating Corp., 255 F. Supp. 2d 184, 190 (S.D.N.Y. 2003) (“An employer’s characterization of

an employee is not controlling . . .”).

        Defendants next point to a series of text messages between Yuan and Chen that

purportedly show Yuan making his own schedule and determining his own pay rate. Def. Mem.

at 9–10; ECF No. 115-1. These text messages show Yuan asking Chen’s permission to schedule



4
 Because Defendants’ memorandum of law does not contain page numbers, the Court cites to the pages of their
memorandum as numbered by ECF.
                                                       5
      Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 6 of 9


an appointment with a client to repair dreadlocks, Yuan asking Chen what portion of the client’s

payment for that service would be owed to Defendants, and Yuan setting the rate for that service

at $100. ECF No. 115-1 at 1. These text messages only cover one appointment over the course

of an, at least, year-long working relationship. They show Yuan setting his own pay rate, but

also show him scheduling the appointment and compensating Defendants at Chen’s direction.

Id. Therefore, these messages fail to show “the absence of a genuine issue of material fact” as to

whether Chen or Defendants controlled Yuan’s work. Celotex, 477 U.S. at 323.

       Defendants next argue that Yuan was an independent contractor because he developed his

own client base. Def. Mem. at 11, 13. The parties agree that Yuan occasionally purchased

goods for customers of the salon, 56.1 ¶ 13, but Yuan testified that he purchased these goods at

the direction of other stylists for their clients, Yuan Tr. at 117:9–23. Yuan’s testimony gives rise

to a question of fact as to whether his purchases developed independent client relationships, an

issue that cannot be resolved by the Court. Healy, 736 F. Supp. at 491–92.

       Defendants also submit Yuan’s posts on a social media platform advertising his

dreadlock services as evidence that Yuan developed his own client base. ECF No. 112-5; Def.

Mem. at 11–12. Although these posts show Yuan advertising his services and scheduling his

own appointments, the majority of these advertisements were posted when Yuan was not

working with Defendants. See, e.g., ECF No. 112-5 at 12 (December 25, 2018 post stating,

“[A]nyone who wants to have a new hair style can make an appointment with me”); id. at 31–38

(November 23, 2018 post stating, “Guys, please help me to forward [a series of pictures] as an

advertisement”). Only two posts during his purported relationship with Defendants suggest that

Yuan attempted to solicit his own clients. Id. at 48 (September 30, 2018 post stating, “People

who made appointments with me recently about making dreadlocks please contact me again”);

                                                 6
      Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 7 of 9


id. at 54 (September 15, 2018 post stating, “All businesses please come and find me”). Yuan

claims that he has a personal interest in dreadlocks, and posted about this interest as he would

post about other interests—not to advertise his services. 56.1 ¶ 6; Yuan Tr. at 63:25–64:10.

Based upon these submissions, Yuan clearly advertised his services independently. However,

this factor alone is not dispositive. See Saleem, 854 F.3d at 143 (holding that advertising

independently is indicative of independent contractor status when considered with other factors).

       Defendants argue that Yuan worked at other salons and took breaks at his own discretion.

Def. Mem. at 12–13. A photo submitted by Defendants, however, seems to show Yuan styling

hair at another salon on March 5, 2018, when Yuan states he was not working with Defendants.

ECF No. 112-5 at 99–100 (March 5, 2018 post of a picture of two individuals working at a

different hair salon, with the caption “[w]orking hard.”); Yuan Aff. ¶ 4. Text messages between

Yuan and Chen also show Yuan working for another salon on April 14 and 15, 2018, days before

he resumed working for Defendants on April 20, 2018. ECF No. 115-1 at 4–5; Yuan Tr. at

128:21–23; Yuan Aff. ¶ 4. Defendants point to these same messages to prove that Yuan took

breaks at will, despite the fact that Yuan was not even working for Defendants when these texts

were sent. Def. Mem. at 9–10, 12. Defendants, therefore, have not met their burden of showing

that no dispute exists regarding whether Yuan worked for other salons while working for them

and whether he took breaks at his discretion. Celotex, 477 U.S. at 323–24.

       Defendants contend that Yuan also had specialized skills in styling dreadlocks, which

would weigh in favor of classifying him as an independent contractor. Def. Mem. at 11; 56.1

¶ 8. But, Chen testified that Yuan was inexperienced working in a salon when he began his

relationship with Defendants. Chen Tr. at 14:3–17. Yuan also testified that he rarely

dreadlocked hair in Defendants’ salons. Yuan Tr. at 66:8–16, 100:11–18. And, the parties agree

                                                 7
      Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 8 of 9


that Yuan styled dreadlocks in his personal studio. 56.1 ¶ 4; Def. Mem. at 13. The record is not

clear, therefore, as to whether Yuan practiced his skill in styling dreadlocks at Defendants’

salons.

          Because there are genuine triable issues of fact, Defendants’ motion for summary

judgement on their FLSA claim is DENIED.

             B. NYLL

          In determining whether a worker is an employee or an independent contractor under the

NYLL, courts consider “whether the worker (1) worked at his own convenience, (2) was free to

engage in other employment, (3) received fringe benefits, (4) was on the employer’s payroll and

(5) was on a fixed schedule.” Bynog v. Cipriani Grp., Inc., 802 N.E.2d 1090, 1098 (N.Y. 2003).

Although these factors are similar to those considered under the FLSA inquiry, the focus of

the Bynog test is slightly different: “the critical inquiry in determining whether an employment

relationship exists pertains to the degree of control exercised by the purported employer over the

results produced or the means used to achieve the results.” Id. at 1092–93.

          For the reasons outlined above, there are significant disputes regarding whether Yuan

controlled his own work schedule and whether he was free to engage in other employment.

Supra § II.A. Accordingly, Defendants’ motion for summary judgment on their NYLL claim is

DENIED.




                                                  8
     Case 1:18-cv-11905-AT-BCM Document 120 Filed 02/08/21 Page 9 of 9


                                      CONCLUSION

      For the reasons stated above, Defendants’ motion for summary judgment is DENIED.

      The Clerk of Court is directed to terminate the motion at ECF No. 110.

      SO ORDERED.

Dated: February 8, 2021
       New York, New York




                                              9
